O’Brien, J.
Mitchell's Case, 12 Abb. Pr. 249, is decisive on this motion. Writings signed and executed by other persons cannot in any way be considered as communications by the client to his attorney, although the client may have delivered the writings to. the attorney. The client, under a subpoena duces tecum, if the papers were in his possession, could be compelled to.produce them; and the fact that he is merely a witness, and not a party, does not change the rule. “If they [i. e., witnesses] must produce books and papers, so miist he [z\ e., the party.]” Mitchell’s Case, Id. “In courts of equity the principle of protection never was extended to all papers belonging to a client which he may have put into the hand of his solicitor. ” Id. The Code only prevents the disclosure of communications “made by his client to him, or his advice thereon.” Letters or communications, written or sent by client to attorney, or by the attorney to client, are privileged, but not writings, documents, etc., of third persons, even though sent by a client to his attorney. Motion requiring the witness to produce and exhibit the papers and writings before the commissioners is granted.